 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9   WILLIAM DeFELICE and PATRICIA                      )   Case No. 1:17-cv-01464-LJO-SKO
     DeFELICE,                                          )
10                                                      )   ORDER GRANTING STIPULATED
                            Plaintiffs,                 )   REQUEST TO EXTEND EXPERT
11                                                      )   DISCOVERY DEADLINE
     v.                                                 )
12                                                      )   (Doc. 19)
     UNITED STATES OF AMERICA,                          )
13                                                      )
                                                        )
14                          Defendant.                  )
                                                        )
15

16            Having reviewed the “Stipulation to Extend Expert Discovery” (Doc. 19), and for good cause

17   shown, IT IS HEREBY ORDERED that the Scheduling Order (Doc. 15) be modified as follows: the

18   deadline for expert discovery is extended to and including November 29, 2018, to permit the parties to

19   take the depositions of their respective expert witnesses.

20            This modification does not change any other existing scheduling deadlines, including the motion

21   deadlines, pretrial conference, and trial dates.

22
     IT IS SO ORDERED.
23

24   Dated:     October 24, 2018                                   /s/   Sheila K. Oberto          .
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28

29

30
